    Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 1 of 31 PageID 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ENDURE INDUSTRIES, INC.                          §
                                                 §
              Plaintiff,                         §
                                                 §      Cause no. 3:20-CV-3190
              v.                                 §
                                                 §
Vizient, Inc., a Delaware corporation,           §
Vizient Supply, LLC, a Delaware limited          §
liability company, Vizient Source, LLC,          §
a Delaware limited liability company,            §
Novation, LLC, a Delaware limited liability      §
company and Novation Ventures, LLC, a            §
Delaware limited liability company,              §
Provista, Inc., a Delaware corporation,          §      Jury Demand
                                                 §
              Defendants.                        §

                                      COMPLAINT

       Pursuant to Sherman Act §§1 and 2 (15 U.S.C. §§1and 2) and Clayton Act §§3, 8

and 16 (15 U.S.C. §§14, 19 and 26), Plaintiff Endure Industries, Inc. (“Endure”), by its

undersigned attorney, files this Complaint against Vizient, Inc., Vizient Supply, LLC,

Vizient Source, LLC, Novation, LLC, Novation Ventures, LLC and Provista, Inc.

(collectively and alternatively, “Vizient”). Endure seeks Declaratory Relief pursuant to

28 U.S.C. §2201 and Injunctive Relief pursuant to 15 U.S.C. §26.

                              NATURE OF THE ACTION

       1. This antitrust case involves Defendants’ unlawful restraint of trade and

exclusionary conduct in the market for manufacture, sale, and distribution of medical
                                                                                           1
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 2 of 31 PageID 2



disposable products to Vizient Member hospital patients throughout the United States.

The Vizient Member hospitals are initial purchasers who pass through the cost of each

item to consumer patients in itemized patient bills.

       2. Vizient is a dominant supplier of medical disposable products in horizontal

competition with Endure, both as a GPO and as a manufacturer of medical disposable

products under the NovaPlus label.

       3. This antitrust case involves restraint of trade by Vizient’s manufacture, sale,

and distribution of medical disposable products in horizontal competition with Endure

using a Group Purchasing Organization framework to deny access to Endure and other

competitors.

       4. This antitrust case also involves restraint of trade in the manufacture, sale and

distribution of medical disposable products in horizontal competition with Endure

under a scheme by which Defendants’ competing product brand, NovaPlus, is not

subject to the same market restraints imposed on Endure and other competitors by

Vizient’s Group Purchasing Organization (“GPO”) entities.

       5. Vizient has excluded competitors and harmed competition through a set of

interrelated policies and practices:

             a. Vizient denies access by suppliers to consumers who purchase medical

             disposable products through hospitals unless the supplier agrees through




                                                                                              2
Case 3:20-cv-03190-K Document 1 Filed 10/20/20         Page 3 of 31 PageID 3



       Vizient’s required Product Supplier Agreement to participate in the Impact

       Standardization Program.

       b. Vizient employs a bidding process to exclude all but one supplier in each

       product category.

       c. Participating hospitals must pay for supplies within the ISP to avoid a

       penalty in the form of lost supplier rebates (“Non-compliance Penalty”).

       The supplier rebates are calculated as part of each chosen supplier’s bid

       price.

       d. To avoid the Non-compliance Penalty, compliant hospitals are forced to

       pay a “Double-payment Penalty” under contract terms which require them

       to pay for both the Vizient product plus the competitor’s product if the

       compliant hospital chooses the competitor’s product. Member hospitals are

       thus effectively penalized for, or prevented from, opting out of the ISP to

       choose competitor’s product.

       e. Vizient employs a staggered termination date strategy whereby each

       product category within the ISP has a different termination date, assessing

       penalties to Member hospitals which end the relationship or choose a

       different supplier.




                                                                                     3
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20          Page 4 of 31 PageID 4



      6. Vizient awards access to an exclusive bidder for each product category

included in its ISP. This exclusive supply arrangement denies competing suppliers the

ability to compete in the relevant market.

      7. Vizient’s “no ISP-no access” policy dramatically increases prices paid by the

consumer-patients who purchase the disposable medical products through consumer-

hospitals. Each consumer-patient admitted to a consumer-hospital is directly charged

for each medical disposable product used in the patient’s care; the patient has no choice

of product used and must pay the price charged by Vizient to the hospital.

      8. Vizient’s refusal to allow access by competitors to Vizient’s supply directory,

through which Vizient sells NovaPlus and select products chosen through the ISP

bidding process bolsters Vizient’s ability to maintain elevated prices and to diminish

competition.

      9. Similarly, Vizient’s refusal to allow access by competitors to Vizient’s Impact

Standardization Program, through which Vizient sells select product brands chosen

through a bidding process strengthens Vizient’s ability to maintain elevated prices and

to diminish competition.

      10. By requiring participating hospitals to pay the ISP price even if the hospital

chooses a non-Vizient-authorized product, Vizient in effect imposes a penalty in two

forms: 1) the Double Payment Penalty is imposed when a compliant hospital chooses a

nonVizient-authorized product because the hospital must also purchase the Vizient-


                                                                                           4
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20          Page 5 of 31 PageID 5



authorized product to maintain compliance with regard to unrelated products and 2)

the Noncompliance Penalty is imposed when a noncompliant hospital purchases a

nonVizient-authorized product because the supplier rebate is lost. Member hospital

“compliance” with the ISP is defined under the terms of the ISP as meeting a set

percentage volume purchase potential agreed between the hospital and the ISP supplier

chosen by Vizient (“chosen supplier”) for each product category.

      11. Vizient’s conduct has harmed competition and the competitive process and

threatens further consumer harm.

                                       PARTIES

      12. Plaintiff Endure Industries, Inc. is a New York corporation headquartered at

45 N. Fulton Street, Homer, New York 13007.

      13. Defendant Vizient, Inc. is a Delaware corporation headquartered at 290 E.

John Carpenter Freeway, Irving, Texas 75062. Vizient, Inc. may be served with process

at CT Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

      14. Defendant Vizient Supply, LLC is a Delaware corporation located at 290 E.

John Carpenter Freeway, Irving, Texas 75062. Vizient Supply LLC may be served with

process at CT Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Vizient

Supply, Inc. is a member of Vizient Source, LLC.




                                                                                          5
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 6 of 31 PageID 6



       15. Defendant Vizient Source, LLC is a Delaware corporate located at 290 E. John

Carpenter Freeway, Irving, Texas 75062. Vizient Source, LLC may be served with

process at CT Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

       16. Vizient Supply, LLC operates under the assumed name Novation, LLC.

Defendant Novation, LLC is located at 290 E. John Carpenter Freeway, Irving, Texas

75062. Novation, LLC may be served with process through Vizient Supply, LLC at CT

Corporation, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

       17. Defendant Novation Ventures, LLC is Delaware corporation, with an

unknown location. The Texas Secretary of State lists Novation Ventures, LLC as a

fictitious name for Vizient Supply, LLC. Novation Ventures, LLC, is in good standing

with the Delaware Secretary of State, and on information and belief, Novation Ventures,

LLC may be served with process through Vizient Supply, LLC at CT Corporation, 1999

Bryan St., Suite 900, Dallas, Texas 75201-3136.

       18. Provista, Inc. is a Delaware corporation. Its corporate headquarters are

located at 250 E. John Carpenter Frwy., Irving, Texas 75062. It may be served with

process as Provista Supply Chain Solutions, Inc., at CT Corporation, 1999 Bryan St.,

Suite 900, Dallas, Texas 75201.

                             JURISDICTION AND VENUE

       19. The Court has subject matter jurisdiction over Endure’s antitrust claims

pursuant to the Clayton Antitrust Act, 15 U.S.C. §26, and 28 U.S.C. §§1331 and 1337. The


                                                                                       6
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20              Page 7 of 31 PageID 7



Court has supplemental jurisdiction over Endure’s state law claims pursuant to 28

U.S.C. §1332 based on diversity of citizenship of Endure, a New York corporation

headquartered in New York, and all Defendants, who are Delaware Corporations

headquartered in Texas. Although Endure does not seek monetary damages, the

amount in controversy exceeds $75,000.

       20. This Court has personal jurisdiction over each Defendant. Each Defendant is

headquartered in this District. Also, each Defendant has engaged in sufficient minimum

contacts with the United States and has purposefully availed itself of the benefits and

protections of both United States and Texas law such that the exercise of jurisdiction

over each Defendant would comport with due process requirements.

       21. Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

Vizient maintains its principle place of business in the State of Texas and in this District,

and because a substantial part of the events or omissions giving rise to Endure’s claims

occurred in this District. In the alternative, personal jurisdiction and venue may be

deemed proper under Section 12 of the Clayton Act, 15 U.S.C. §22, because Vizient may

be found in or transacts business in this District.

                                           FACTS

       22. For any facts set forth herein about which Plaintiff does not have first-hand

knowledge, allegations are made on information and belief.

              A. Endure has capacity to supply to the hospital market.


                                                                                            7
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 8 of 31 PageID 8



      23. Plaintiff Endure Industries, Inc. (“Endure”) is an accredited woman-owned

enterprise, incorporated in 2016 by a practicing physician. Endure opened for business

in 2017 with the innovative goal of radical price transparency to provide lower costs to

providers and patients.

      24. Endure manufactures and distributes “medical disposable” products, which

constitute the least technically complex subset of all devices sold in the medical supply

market. In other words, there is a high degree of interchangeability. Medical disposable

products also account for one of the highest-volume sectors in the field.

      25. One of the foundational tenets of Endure Industries is a commitment to

radical transparency in pricing that has been relatively non-existent in the healthcare

sourcing landscape. With greater transparency comes lower costs and greater

predictability of savings for consumers and their patients.

      26. What makes the company unique, is its ability to deliver affordable prices to

clients by streamlining the medical device production and delivery process. Endure

utilizes data-driven optimization and technological automation to fine-tune every step

along the sourcing pipeline—including operational logistics, inventory management

and distribution.

      27. Studies show that at least 1000 Endure products that are sold at the most

common hospital-requested unit of measure, are 10-50% more affordable than the

lowest prices offered by Vizient and other leading GPO’s.


                                                                                            8
    Case 3:20-cv-03190-K Document 1 Filed 10/20/20          Page 9 of 31 PageID 9



      28. Endure has conducted rigorous advertising campaigns and other marketing

endeavors. However, due to Vizient’s closed Network of hospitals and the ISP, Vizient

has closed the medical disposable product market to Endure and all other suppliers

except Vizient, the ISP-chosen supplier and NovaPlus.

                    B. The purpose served by GPOs has changed.

      29. Group Purchasing Organizations came into prominence in the United States

during the last two decades of the Twentieth Century, with the advent of the 1990s’

prospective payment system for inpatient hospital reimbursement and the rise of

managed care organizations.

      30. During that time, fee-for-service reimbursement was called into question.

Because many corporations at that time saw it as a cost advantage to insure employees

through health maintenance organizations, providers and hospitals began to form

groups. The purpose of the groups at that time was to employ economies of scale by 1)

assisting providers in negotiating insurance contracts with group providers and 2)

helping hospitals approach supply manufacturers with volume purchases.

      31. The early purpose of the GPO was to save operating costs related to

procurement by allowing a centralized organization to accept a 3% fee in exchange for

managing supply chain issues. Hospitals also sought to reduce supply costs with the

goal of meeting the new cost-saving demands of managed care programs.




                                                                                        9
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 10 of 31 PageID 10



      32. Questions arose in the early part of this century when some studies showed

that prices charged to hospitals through GPO’s were higher than hospitals could

negotiate independently.

      33. Today, all hospitals are members of at least one GPO.

      34. GPO’s have become independent entities which neither benefit the hospital

nor the supplier. GPO’s have become large machines which serve their own profit

motive by encouraging and in some respects requiring hospital participation and by

preventing supplier sales outside the limited context of the GPO.

      35. Hospitals have had limited practical alternatives to the medical disposable

products offered by Vizient, in particular, and GPOs, in general.

      36. Patients, who purchase the medical disposable products through hospitals,

have no choice among any alternative medical disposable products.

      37. GPO’s have departed from the original goal of price efficiency.

             C. The relevant market is US medical disposable product sales to hospitals and
             hospital patients.

      38. The relevant geographic market is the United States of America.

      39. The relevant markets for the purposes of assessing Vizient’s monopoly power

and market power are no broader than that nation-wide hospital and hospital patient

market for manufacture, sale and/or distribution of 1) disposable medical supplies; 2)

medical tapes; and 3) medical tourniquets.

             D. Vizient has power to impact competition in a market with few participants.
                                                                                              10
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 11 of 31 PageID 11




      40. Currently, the medical disposable product sector is dominated by Group

Purchasing Organizations (GPO’s). Four of the GPO’s account for over 90% of hospital-

based sales. Vizient is the largest of those four GPO’s. Vizient controls more than 50% of

all medical device sales made to hospitals.

      41. Vizient is actively increasing its market share by 1) acquiring smaller GPOs

and 2) by contracting with vendors to sell under Vizient’s private label—Novaplus. In

recent years, Vizient has merged with Novation and MedAssets.

      42. When the Novaplus market share is considered with Vizient’s GPO market

share, the number substantially exceeds 50%.

      43. Vizient is a horizontal competitor of Endure because it sells and distributes

medical disposable products to hospitals through its ISP program and otherwise.

Vizient is the primary source through which Member hospitals purchase the products.

      44. Additional competing GPO’s in the relevant market are Premier, Health Trust

and Intalare.

      45. Vizient is also a horizontal competitor through its NovaPlus label.

      46. Applying to GPOs is a lengthy process and takes significant manpower. Each

failed attempt amounts to weeks of lost hours and expenses.

      47. Endure was accepted as a participant to bid for inclusion in the Vizient ISP

tapes category of the Patient Care Program; the bid was not awarded to Endure.

      48. Endure also applied to Vizient to participate in the bid for participation in the
                                                                                          11
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 12 of 31 PageID 12



category which includes tourniquets and was denied access to the bidding process.

      49. Endure has applied to the other major and many smaller GPO’s and has been

denied access to their Hospital Members.

      50. Endure’s competitor in the medical tape market to hospitals is a major

manufacturer. Endure does not know whether NovaPlus is a tape competitor.

      51. Until last year, Vizient contracted with ASP Global to supply tourniquets.

This year, Vizient ended its contract with ASP Global and awarded the contract to

Platinum Code, which agreed to make tourniquets under Vizient’s NovaPlus brand.

      52. Endure applied for inclusion in the Vizient Network and was rejected. Since

Vizient discloses that 95-98% of Network suppliers participate in the ISP, suppliers not

chosen by Vizient to participate in the ISP are generally excluded from the Vizient

Network.

             E. Vizient has power to impact competition because barriers to entry are high in
             the hospital market.

       53. The hospital market for medical disposable products is distinct from other

medical-surgical supply buyers. Hospitals demand a higher volume of product, a

broader product mix and a higher level of vendor service than do other customers.

      54. Supply to hospitals differs from supply to other health care institutions.

Hospital supply is a low-margin, high-volume business. Trade to other non-hospital

customers is a higher-margin, smaller scale business.



                                                                                                12
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 13 of 31 PageID 13



       55. While hospital supply companies can service smaller, non-hospital clients, the

reverse is not true. This is a consequence of the hospital’s unusual demand requirement.

Any transition from the physician supply business to the hospital supply business is

difficult and requires increased warehouse space and computer capabilities and large

capital investments to expand inventory and delivery capabilities.

       56. Endure has the capacity to meet hospital supply requirements across all

medical disposable product lines.

              F. Vizient sales and distribution.

       57. Vizient promises the opportunity to award a contract to a Supplier under

which Vizient will include the Supplier on its database as an Authorized Distributor.

       58. Vizient represents that it is engaged in “providing purchasing opportunities

with respect to high quality products and services to individual entities and groups of

entities designated by Vizient to purchase under its contracts.”

       59. Each entity or group of entities designated by Vizient is a Member.

       60. Vizient, together with the Clients (Vizient Inc. and Provista), provide to each

Member a copy of the Product Supplier Agreement of suppliers to whom a contract is

awarded (“chosen supplier”). Vizient provides the information to Members at meetings

and conferences and to invite the chosen Suppliers to participate in meetings and other

activities with Members. Vizient provides chosen supplier product samples to Members

and lists the Supplier’s product in Vizient’s online catalogue.


                                                                                          13
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20          Page 14 of 31 PageID 14



      61. Vizient charges an administrative fee of 3-4% of Net Sales of products sold

directly to Members by the chosen supplier.

             G. Supplier access.

      62. Each product vendor who seeks access to the medical disposable product

sales and distribution market to Vizient Member hospitals must sign a Product Supplier

Agreement (“PSA”) for each product the vendor wishes to sell. Endure signed a

Product Supplier Agreement on or about September 16, 2019. Vizient did not sign the

agreement and denied Endure’s request to participate as a supplier under the PSA.

      63. The PSA online supplier signature is a pre-condition to electronically file a

Request for Proposal. Endure submitted its Request for Proposal for tapes electronically

on or before September 20, 2020. The RFP provided a list of 6 types of tape together

with specifications and pricing. Endure provided samples of its tapes on or before

September 20, 2019.

      64. After several steps in the process toward acceptance in the tape portion of the

ISP, Endure’s bid was rejected.

      65. Endure was excluded from the tape market to Member hospitals.

      66. Endure applied for consideration in the tourniquet category. Vizient did not

invite Endure to submit an RFP for participation in the tourniquet category. Endure was

excluded from the tourniquet market.




                                                                                          14
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 15 of 31 PageID 15



      67. Vizient further denied access to Endure for participation as a Network

provider.

      68. Thus Vizient completely foreclosed Endure from access to Vizient’s share of

the hospital market for medical disposable products.

      69. Endure was denied access to the other four leading GPOs as well.

      70. No hospitals purchase medical disposable products from Endure.

             H. “No ISP—No Access”

      71. Vizient conditions supplier access to Vizient’s portion of the hospital market

for medical disposable products on supplier acceptance of terms of a program called

Impact Standardization (ISP) under which bundles of unrelated products are sold and

distributed to Vizient Member hospitals.

      72. Vizient discloses that 95-98% of Vizient suppliers participate in the ISP.

      73. The Vizient policy imposes a bidding process that largely ignores price as a

factor in favor of other vague and undefined factors.

      74. The bundling program forces Member hospitals to purchase “all or nothing”

from the Vizient’s chosen supplier for each product.

      75. Thirteen Programs cover all types of medical disposable products.

      76. Each Program has multiple related and unrelated products, called Categories.




                                                                                         15
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 16 of 31 PageID 16



       77. A Member chooses one supplier for each Category of products. A Member

hospital loses rebates when it switches from one supplier to another even within the

program (Non-compliance Penalty).

       78. The ISP results in increased prices that hospitals and consumers must pay on

Vizient-based products.

       79. Without the “no ISP-no access” policy, Member hospitals would have the

ability and incentive to challenge Vizient’s pricing demands by purchasing lower-cost

products.

       80. Vizient states that 80% of Vizient hospitals participate in the ISP but does not

state that the other 20% do not so participate. Since 95-98% of Vizient suppliers

participate in the ISP, the hospital and supplier percentages reflect a foreclosed market.


              I. Program terms define “compliance.”

       81. Under the PSA, each applicant supplier is required to participate in the

Impact Standardization Program, under which the Supplier pays rebates through

Vizient to Members who meet the purchase volume compliance standards.

       82. The Program is employed by Vizient through Net Sales reports provided by

the Supplier. Vizient determines whether a Member qualifies for rebates. Compliant

Members are eligible for rebates on Net Sales of all Products in Categories sold by

chosen Suppliers.

       83. The industry standard rebate is 3-6%.

                                                                                         16
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20               Page 17 of 31 PageID 17



       84. Compliance is based on potential purchase volume agreed by a chosen

supplier and a Member.

       85. Each Member is asked to participate in all the Program Categories, other

than one “Opt-Out” category.

       86. A Member hospital is not eligible for access to any ISP rebates until it reaches

an aggregate Program compliance level of 75% across all 13 Programs. If the 75%

requirement is met, additional conditions apply.

       87. No Rebates are paid until further compliance of 90% is reached within each

individual product category.

       88. The ISP requires a sole Supplier for each product category to encourage

Member “standardization” within a product category.

              J. Vizient’s “no ISP-no access” policy compels hospitals to accept Vizient’s ISP
              terms.

       89. Vizient’s “no ISP-no access” policy has significantly influenced hospital

participation in the Vizient ISP and in prices paid by hospitals and patients in the

relevant market.

       90. To obtain access to Vizient’s listed products and hoped-for cost savings

(rebates), Member hospitals accept Group Purchasing Organization terms which do not

reflect product quality and price as primary factors; the terms do not consider

economies of scale and other market efficiencies.



                                                                                                 17
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 18 of 31 PageID 18



       91. Instead, the prices consumers pay through hospitals for medical disposable

products reflect Vizient’s dominant position in the market and Vizient’s ability to

exclude competitors.

       92. The prices include an added increment which compliant Member hospitals

pay to avoid penalties in the form of a required payment for in-program products even

if out-of-program products are chosen (Double-payment Penalty). Even the single

allowed opt-out product imposes a penalty because the hospital must meet the

minimum required 90% purchases within the Category of products from which the opt-

out product is chosen in order to qualify for supplier rebates in all of the other

Categories within the Program. If non-compliant, Members pay prices for the products,

which factor in the promised rebates, without the rebates, imposing a Non-compliance

Penalty.

              K. Staggered terms.

       93. Vizient employs a staggered termination date strategy, under which a

Member’s and/or Supplier’s termination date for each product Category within a

Program differs.

       94. The term of the PSA is generally three years and automatically renews for

two years for each product category.




                                                                                        18
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 19 of 31 PageID 19



      95. Each of the multiple programs within the Impact Standardization Program

has a different beginning and ending date. Similarly, a contract awarded under each

category within each program begins and ends on a distinct date.

      96. The staggered termination date terms make exit from the Impact

Standardization Program nearly impossible. Because 75% compliance in all categories

allows a Member access to rebates based on 90% compliance within a program, any

departure from the Impact Standardization Program will cause substantial loss of

rebates in all other programs until those programs and categories terminate. Thus, if a

Member wants to change GPO’s or suppliers it must allow each Program to terminate,

losing price-significant discounts on all other products until the last program

terminates.


              L. Penalties for non-compliance.

      97. The supplier selection process imposed by Vizient under the ISP which does

not consider price and product quality as substantial factors, the rebates required of

suppliers which are incorporated into each bid price and the penalties for hospital

“non-compliance” with the Program, increase prices paid by consumers, reduce

demand for competitors’ products, reduce ability and incentive for competitors to

invest and innovate.




                                                                                          19
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20              Page 20 of 31 PageID 20



      98. If Vizient used its market dominance solely to raise the nominal prices of its

own NovaPlus product, those price increases would spur hospitals to seek substitutes

and would attract entry and competitive pricing from competitors.

      99. By contract, imposing a penalty—which compliant hospitals must pay

regardless of whether they use the Vizient-offered program product or a product

supplied by a Vizient competitor—enables Vizient to raise the all-in prices of medical

disposable products without spurring substitution or attracting entry.

      100. Vizient actively hinders substitution and prevents entry.

              M. Vizient’s agreements with the chosen ISP suppliers foreclosed a substantial
              portion of competition in the relevant market.

      101. The participants in the ISP agreement are Vizient, Member hospitals and the

chosen supplier in each product category.

      102. The ISP agreement provides two types of bundles: Programs and

Categories.

      103. Each of the thirteen Programs includes 5 to 12 Categories. Each Category

includes several products.

      104. Vizient’s ISP agreement requires participating suppliers to pay rebates to

Member hospitals based on percentage of net sales to Member hospitals. Discounts

apply to purchases within each bundle.

      105. Penalties apply for hospital non-compliance with purchasing requirements

imposed at two levels: 1) within the program and 2) within the category.

                                                                                               20
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 21 of 31 PageID 21



       106. The conditional rebates essentially penalize the Member hospital’s use of

any product supplied by a competitor of Vizient, Novaplus or the Vizient-chosen

supplier.

       107. Vizient’s agreement with the Vizient-chosen supplier under the ISP works

as a de facto exclusive deal that is effective as an express purchase requirements contract.

       108. The agreement effectively foreclosed Endure, Vizient GPO competitors and

tape supplier competitors from supplying tape products to Vizient Member hospitals

and associated tape consumers.

       109. Market foreclosure exceeded 40%.

       110. Alternatively, under a price-cost test, the penalties under the ISP

agreements, discounts provided by Novaplus, and other incentives paid to participants

are sufficiently large that, if they were attributed as discounts to the price of Vizient’s

offered tape products, the resulting price of the Vizient-authorized tape through the ISP

would be below Vizient’s (and/or its chosen supplier’s) cost.

       111. Vizient’s exclusive deal with its chosen tourniquet supplier under the ISP

excluded competition from other tourniquet suppliers and harmed competition.

       112. The agreement effectively foreclosed Endure, Vizient GPO competitors and

tourniquet supplier competitors from supplying tourniquet products to Vizient

Member hospitals and associated tourniquet consumers.

       113. Market foreclosure exceeded 40%.


                                                                                              21
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 22 of 31 PageID 22



       114. Alternatively, under a price-cost test, the penalties under the ISP

agreements, discounts provided by Novaplus, and other incentives paid to participants

are sufficiently large that, if they were attributed as discounts to the price of Vizient’s

offered tourniquet products, the resulting price of the Vizient-authorized tourniquets

through the ISP would be below Vizient’s (and/or its chosen supplier’s) cost.

       115. Vizient’s exclusive deal with each chosen medical disposable product

supplier under the ISP excluded competition from other medical disposable product

suppliers and harmed competition.

       116. The agreement effectively foreclosed Endure, Vizient GPO competitors and

medical disposable product supplier competitors from supplying medical disposable

products to Vizient Member hospitals and associated medical disposable product

consumers.

       117. Market foreclosure exceeded 40%.

       118. Alternatively, under a price-cost test, the penalties under the ISP

agreements, discounts provided by Novaplus, and other incentives paid to participants

are sufficiently large that, if they were attributed as discounts to the price of Vizient’s

offered medical disposable products, the resulting price of the Vizient-authorized

medical disposable products through the ISP would be below Vizient’s (and/or its

chosen supplier’s) cost.




                                                                                              22
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 23 of 31 PageID 23



      119. Vizient’s exclusive deal with each chosen medical disposable product

supplier under the ISP excluded competition from other medical disposable product

suppliers and harmed competition.

      120. The ISP agreement is an unreasonable restraint of trade.

             N. Harm to competition caused by Vizient’s practices.

      121. Vizient’s anticompetitive conduct has relaxed the constraints that

competitors’ entry and expansion would otherwise impose on product choice and all-in

prices in the medical disposable product market, including the medical tape and

medical tourniquet markets.

      122. By impairing Member hospitals’ freedom of choice for competitors’ medical

disposable products through imposition of penalties, Vizient’s conduct has also

diminished Member hospitals’ demand for those products, reduced competitors’ sales

and margins, and diminished competitors’ ability and incentive to invest and innovate.

      123. Vizient is entitled to compensation for its sale and distribution of products

to Member hospitals. In Vizient’s case, compensation takes the form of a fee of 3-4% of

gross sales to be paid by the supplier. This payment is incorporated into the price bid by

the supplier for ISP access and paid directly by consumers through Member hospitals.

      124. The Vizient-chosen supplier under the ISP in this case, who is also a

horizontal competitor to Endure, is paid a price bid under the ISP minus rebates

required under the program.


                                                                                       23
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 24 of 31 PageID 24



       125. Vizient’s anticompetitive conduct, however, gives little regard to price

considerations in making its sales decisions, charging inflated prices through use of

Vizient’s market power. Absent Vizient’s conduct, medical disposable products would

be sold to consumers through Member hospitals under fair, reasonable, and equitable

terms and would not include elevated prices that penalize Vizient competitors.

       126. Absent Vizient’s unlawful conduct, Vizient could obtain fair compensation

for its administrative, sales and distribution efforts while its competitors could compete

based on the merits of their respective offerings.

       127. Vizient’s practices have harmed competition and consumers within the

markets for medical disposable products. These markets include medical tape and

tourniquets.

       128. Vizient’s practices are not reasonably necessary to accomplish any

significant procompetitive benefits. The anticompetitive harm from those practices

outweighs any procompetitive benefits, and Vizient reasonably could achieve any

procompetitive goals through less restrictive alternatives.

       129. Developments in the industry reflect the natural consequences of Vizient’s

conduct.

       130. Few companies can muster the capital, focus the manpower and endure the

application time delays necessary to compete to supply goods to hospitals. There are

few competitors, and the fate of unsuccessful competitors is not yet known.


                                                                                        24
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20             Page 25 of 31 PageID 25



         131. If Vizient’s remaining competitors were to exit the business because of

Vizient’s anticompetitive conduct, this would have a significant adverse impact on

competition in disposable medical product markets and on innovation.

         132. Competition often drives firms to innovate in next-generation methods.

Enhanced innovation in the medical disposable product market largely include

efficiencies in production and development that lead to cost savings. By suppressing

innovation, Vizient’s anticompetitive practices threaten these benefits.

         133. Vizient had no reasonable justification for its conduct.

         134. Endure was damaged monetarily as a proximate result of Vizient’s conduct.

         135. As a direct and proximate result of Vizient’s wrongful conduct, Endure was

required to retain counsel and incurred reasonable and necessary attorneys’ fees and

costs.

                                        COUNT I
                              Exclusive Dealing Pursuant to
                           Tampa Elec. Co. v. Nashville Coal Co.,
                                   365 U.S. 320 (1961)
                               Clayton Act (15 U.S.C. §14)
                               Sherman Act (15 U.S.C. §1)

         136. Endure incorporates paragraphs 1 through 135 as if fully sets forth as part of

Count I.

         137. Vizient is a seller in the relevant market by virtue of its GPO and Novaplus.

         138. Vizient employed bundled discounts which excluded competition.



                                                                                          25
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 26 of 31 PageID 26



       139. At least one Vizient contract provides that a Member hospital must deal

exclusively with a chosen supplier for medical tape also sold by Endure.

       140. Alternatively, at least one Vizient contract provides that a Member hospital

must deal exclusively with a chosen supplier for tourniquets also sold by Endure.

       141. Alternatively, at least one Vizient contract provides that a Member hospital

must deal exclusively with a chosen supplier for each medical disposable product also

offered for sale by Endure.

       142. It is probable that performance of any or each of the contracts described in

paragraphs 137 to 141 will foreclose competition in each line of commerce affected.

       143. The foreclosed market share in each or every relevant product line is

substantial.

       144. Vizient has market power in each relevant market based on its strength

relative to Endure, the percentage of volume of commerce involved in relation to total

commerce in the market and the probable immediate and future effects that each

contract may have on competition in the market.

                                     COUNT II
                           Exclusive Dealing pursuant to
                      Brooke Group Ltd. v. Brown & Williamson,
                                 509 U.S. 209 (1993)
                             Sherman Act, 15 U.S.C. §2)

       145. Endure incorporates paragraphs 1 through 135 as if fully sets forth as part of

Count II.


                                                                                           26
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 27 of 31 PageID 27



       146. Vizient is a seller in the relevant market by virtue of its GPO and Novaplus.

       147. Vizient employed bundled discounts which excluded competition.

       148. Vizient has market power in each relevant market based on its strength

relative to Endure, the percentage of volume of commerce involved in relation to total

commerce in the market and the probable immediate and future effects that each

contract may have on competition in the market.

       149. To any extent price was the predominate factor involved in Vizient’s

exclusionary conduct, after allocating the discount given by Vizient, Novaplus and the

chosen supplier on the entire bundle of products to each competitive product or

products, Vizient, Novaplus and the chosen supplier sold the competitive product or

products below its average variable cost of producing them.

       150. The market was made less competitive due to Vizient’s pricing conduct.



                                     COUNT III
                                   Refusal to Deal
                              Sherman Act (15 U.S.C. §1, 2)

       151. Endure incorporates paragraphs 1 through 135 as if fully set forth as part of

this Count III.

       152. Vizient can control a price within its relevant product market or its

geographic market or to exclude Endure from doing business within its relevant

product market or geographic market.



                                                                                         27
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 28 of 31 PageID 28



       153. Vizient is a horizontal competitor of Endure by virtue of its role in the

manufacture, sale, and distribution of medical disposable products, including tape and

tourniquets through the Vizient GPO and through Novaplus.

       154. Vizient controls and maintains a facility in the form of a GPO which

includes numerous Member hospitals and Network suppliers.

       155. The facility is essential.

       156. Vizient has the type of control over the facility that is forbidden by the

Sherman Act.

       157. Duplication of the facility by Endure is unreasonable or impractical.

       158. Vizient denied Endure the use of the facility.

       159. Providing access to Endure was feasible.

       160. Alternatively, Vizient unilaterally turned down more profitable dealings

with Endure to drive Endure’s exit or to disable its ability to compete, thereby allowing

Vizient to recoup its losses by increasing prices.

                                       COUNT IV
                                Attempted Monopolization
                                Sherman Act, 15 U.S.C. §2

       161. Endure incorporates paragraphs 1 through 135 as if fully set forth as part of

this Count IV.

       162. Vizient engaged in an overt act of anticompetitive conduct.

       163. Vizient had a specific intent to monopolize.


                                                                                         28
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20            Page 29 of 31 PageID 29



       164. Vizient had a dangerous probability of achieving monopoly power.

                                       COUNT V
                                  Declaratory Judgment
                                     28 U.S.C. §2201

       165. Endure incorporates paragraphs 1 through 135 as if fully set forth as part of

this Count V.

       166. An actual controversy exists between Vizient and Endure regarding

whether Vizient violated the antitrust laws.

       167. The district court has authority to declare the rights and legal relations of

each party hereto.

                                        COUNT VI
                                     Injunctive Relief

       168. Endure incorporates paragraphs 1 through 135 as if fully set forth as part of

this Count VI.

       169. Endure has pled at least one cause of action against Vizient.

       170. Endure has a substantial likelihood of success on the merits of its claims.

       169. There is a substantial threat the Endure will suffer irreparable harm if an

injunction is not granted.

       171. Endure’s threatened injury outweighs any threatened harm to Vizient if an

injunction is granted.

       172. Granting preliminary and/or permanent injunctive relief will not disserve

the public interest.
                                                                                            29
   Case 3:20-cv-03190-K Document 1 Filed 10/20/20           Page 30 of 31 PageID 30



                                     Prayer for relief

       Wherefore, Plaintiff Endure Industries, Inc. respectfully requests that this Court,

as authorized by 15 U.S.C. §26, Federal Rule of Civil Procedure 65, 28 U.S.C. §2202 and

pursuant to its own equitable powers, enter final judgment in favor of Endure and

against Vizient, jointly and severally:


   a. Declaring that Vizient violated the antitrust laws against Endure.

   b. Preliminarily enjoining Vizient from engaging in its unlawful conduct;

   c. Permanently enjoining Vizient from engaging in its unlawful conduct;

   d. Permanently enjoining Vizient from engaging in similar and related conduct in

       the future;

   e. Awarding reasonable and necessary attorneys’ fees and costs to Endure; and

   f. Granting any additional relief at law or in equity to which Endure justly may be

       entitled.


Endure Demands a Jury Trial.


       Dated October 20, 2020.




                                                                                         30
Case 3:20-cv-03190-K Document 1 Filed 10/20/20     Page 31 of 31 PageID 31



                                Respectfully submitted,

                                Yocom Rine Law Offices

                                /s/ Jana Rine
                                ________________________________
                                Jana Rine
                                SBN 11081400
                                2150 S. Central Expressway
                                Suite 200
                                McKinney, Texas 75070
                                Telephone: 972-439-2761
                                Facsimile: 469-219-3201
                                Email: jrine@yocomrinelaw.com

                                Attorney for Endure Industries, Inc.




                                                                             31
